

EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT is made and entered into as of the 8th day of July
(the “Agreement”), by and between SHENGTAI PHARMACEUTICAL, INC., a Delaware
corporation (the “Company”), having its principal place of business at Changda
Road East, Development District, Changle County, Shandong, P.R.C. and (the
“Employee”) Qingtai Liu, with PRC National ID No. (or Passport No.)
370725195706040015 (collectively the “Parties”).
 
WITNESSETH:
 
WHEREAS, Employee is currently Chief Executive Officer of the Company and a
Director of the Board of the Company; and
 
WHEREAS, the Company intends to motivate and reward the Employee to remain with
the Company, to assist in a potential sale of the Company and to enhance the
performance of the Company before a Change of Control, as defined below; and
 
WHEREAS, Employee wishes to be so employed, in each case, upon the terms
hereinafter set forth.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements herein contained, and other good and valuable
consideration, the Parties agree as follows:
 
1.      DEFINITIONS.  As used herein, the following terms shall have the
following meanings:
 
(a)  “Affiliate” means any Person controlling, controlled by or under common
control with the Company.
 
(b)  “Board” means the Board of Directors of the Company.
 
(c)  “Cause” means (i) conviction of any crime whether or not committed in the
course of his employment by the Company; (ii) Employee’s refusal to carry out
the responsibilities as the Chief Executive Officer that are designated by the
Board or the Company’s corporate charter or bylaws; or (iii) the breach of any
representation, warranty or agreement between Employee and Company.
 
(d)  “Change in Control” has the meaning set forth in Section 4.
 
(e)  “Common Stock” means the Company’s $.001 par value per share common stock.
 
(f)  “Date of Termination” means (a) in the case of a termination for which a
Notice of Termination (as hereinafter defined in Section 5.3) is required, 30
days from the date of actual receipt of such Notice of Termination or, if later,
the date specified therein, as the case may be, and (b) in all other cases, the
actual date on which the Employee’s employment terminates during the Term of
Employment (as hereinafter defined in Section 3) (it being understood that
nothing contained in this definition of “Date of Termination” shall affect any
of the cure rights provided to the Employee or the Company in this Agreement).
 
 
 

--------------------------------------------------------------------------------

 

(g)  “Disability” means Employee’s inability to render, for a period of three
consecutive months, services hereunder due to his physical or mental incapacity.
 
(h)  “Effective Date” means July 8, 2009
 
(i)  “Person(s)” means any individual or entity of any kind or nature, including
any other person as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, and as used in Sections 13(d) and 14(d) thereof.
 
(j)  “Prospective Customer” shall mean any Person which has either (a) entered
into a nondisclosure agreement with the Company or any Company subsidiary or
Affiliate or (b) has within the preceding 12 months received a currently pending
and not rejected written proposal in reasonable detail from the Company or any
of the Company’s subsidiary or Affiliate.
 
2.      EMPLOYMENT.
 
(a)  Agreement to Employ. Effective as of the Effective Date, the Company hereby
agrees to employ Employee, and Employee hereby agrees to serve, subject to the
provisions of this Agreement, as an officer and employee of the Company.
 
(b)  Duties and Schedule. Employee shall serve as the Company’s Chief Executive
Officer and Director of the Board, and shall have such responsibilities as
designated by the Board or the corporate charters or bylaws that are not
inconsistent with applicable laws, regulations and rules. Employee shall report
directly to the Board, Compensation Committee or the Audit Committee thereof, as
circumstances may require. Employee shall faithfully and diligently assist the
Company in a potential sale of the Company and to enhance the performance of the
Company before the occurrence of a Change in Control. Employee shall not be
assigned duties and responsibilities that are not generally within the scope and
character associated or required of other employees of similar rank and
position.
 
3.      TERM OF EMPLOYMENT. Unless Employee’s employment shall sooner terminate
pursuant to Section 5, the Company shall employ Employee for a term commencing
on the Effective Date and ending upon the occurrence of Change in Control as
defined herein (the “Term”).  The term shall be renewable upon each Party’s
written consent.  The period during which Employee is employed pursuant to this
Agreement shall be referred to as the “Term” or the “Term of Employment”.
 
4.      COMPENSATION.
 
(a)   Salary. Employee’s salary during the Term shall be $120,000 per year (the
“Salary”), payable in twice-monthly payments and in US Dollars. All applicable
withholding taxes shall be deducted from such payments.  The Board will review
Employee’s Salary at least once per year and may, in its discretion, increase or
decrease the Salary in accordance with the Company’s compensation policies. A
discretionary bonus, if any, may be paid each year as determined solely by the
Board.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)    Award upon Change in Control.  The Company shall grant to Employee an
award of $360,000 upon the occurrence of any of the following, which shall be
deemed as the occurrence of a “Change in Control”:
 
(i)           An acquisition of any common stock or other voting securities of
the Company entitled to vote generally for the election of directors (the
"Voting Securities") by any “Person” or “Group” (as each such term is used for
purposes of Section 13(d) or 14(d) of the Exchange Act), immediately after which
such Person or Group, as the case may be, has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% of
the then outstanding shares of Common Stock or the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, that in
determining whether a “Change in Control” has occurred, shares of Common Stock
or Voting Securities that are acquired in a Non-Control Acquisition (as defined
below) shall not constitute an acquisition which would cause a Change in
Control. A “Non-Control Acquisition” shall mean an acquisition by (i) the
Company, (ii) any Subsidiary or (iii) any Employee Benefit Plan maintained by
the Company or any Subsidiary, including a trust forming part of any such plan;
 
(ii)           During any 2-year period, individuals who, at the beginning of
such 2-year period, constitute the Board (the “Incumbent Board of Directors”),
cease for any reason to constitute at least 50% of the members of the Board;
provided, however, that (i) if the election or nomination for election by the
Company’s shareholders of any new director was approved by a vote of at least
two-thirds of the Incumbent Board of Directors, such new director shall, for
purposes hereof, be deemed to be a member of the Incumbent Board of Directors,
and (ii) no individual shall be deemed to be a member of the Incumbent Board of
Directors if such individual initially assumed office as a result of either an
actual or threatened “Election Contest” (as described in Rule 14a-11 promulgated
under the Exchange Act) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person or Group other than the Board of Directors
(a “Proxy Contest”) including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest;
 
 
 

--------------------------------------------------------------------------------

 

(iii)           The consummation of a merger, consolidation or reorganization
involving the Company or any Subsidiary, unless the merger, consolidation or
reorganization is a Non-Control Transaction. A “Non-Control Transaction” shall
mean a merger, consolidation or reorganization of the Company or any Subsidiary
where:  (A) the shareholders of the Company (or such Subsidiary, as  the case
may be) who immediately prior to the merger, consolidation or reorganization
owned, directly or indirectly, at least 50% of the combined voting power of the
outstanding Voting Securities of the Company or such Subsidiary immediately
following such merger, consolidation or reorganization, own at least 50% of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger, consolidation or reorganization (the "Surviving
Corporation"), in substantially the same proportions as their ownership of the
Common Stock or Voting Securities, as the case may be, immediately prior to the
merger, consolidation or reorganization; (B) the individuals who were members of
the Incumbent Board of Directors immediately prior to the execution of the
agreement providing for the merger, consolidation or reorganization constitute
at least two-thirds of the members of the board of directors of the Surviving
Corporation, or a corporation beneficially owning, directly or indirectly, a
majority of the outstanding voting securities of the Surviving Corporation, and
(C) no Person or Group, other than (1) the Company, (2) any Subsidiary, (3) any
Employee Benefit Plan or (4) any other Person or Group who, immediately prior to
the merger, consolidation or reorganization, had Beneficial Ownership of not
less than 20% of the outstanding Voting Securities or Common Stock, has
Beneficial Ownership of 20% or more of the combined voting power of the
Surviving Corporation's outstanding voting securities or common stock
 
(iv)           A complete liquidation or dissolution of the Company; or
 
(v)           The sale or other disposition of all or substantially all of the
assets of the Company to any Person (other than a transfer to a Subsidiary)
(“Asset Sale”)
 
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred:
 
(i)           solely because any Person or Group (the “Subject Person”) acquired
Beneficial Ownership of more than the permitted amount of the then outstanding
Voting Securities or Common Stock of the Company as a result of an acquisition
of Voting Securities or Common Stock by the Company, which, by reducing the
number of shares of Voting Securities or Common Stock then outstanding,
increases the proportional number of shares beneficially owned by the Subject
Person; provided, however, that if a Change in Control would have occurred (but
for the operation of this sentence) as a result of the acquisition of Voting
Securities or common stock by the Company, and after such acquisition by the
Company, the Subject Person becomes the beneficial owner of any additional
shares of Voting Securities or Common Stock, which increases the percentage of
the then outstanding shares of Voting Securities or Common Stock beneficially
owned by  the Subject Person, then a Change in Control shall be deemed to have
occurred;
 
(ii)          if the acquisition or ownership of any Common Stock or Voting
Securities by the Company and its Affiliates (determined as if it was the
Company) shall not cause or result in a Change in Control; or
 
(iii)         The Board or its Compensation Committee shall have determined that
no Change in Control shall have occurred in respect of a particular event or
series of events.
 
(c)    Business Expenses. Employee shall be reimbursed by the Company for all
ordinary and necessary expenses incurred by Employee in the performance of his
duties hereunder on behalf of the Company, such expenses not to exceed $500 per
month without the prior written approval of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
5.      TERMINATION.
 
(a)      Termination Due to Death or Disability.
 
(i)      Death. This Agreement shall terminate immediately upon the death of
Employee.  Upon Employee’s death, Employee’s estate or Employee’s legal
representative, as the case may be, shall be entitled to Employee’s accrued and
unpaid Salary and vacation as of the date of Employee’s death, plus all other
compensation and benefits that were vested through the date of Employee’s death.
 
(ii)     Disability. In the event of Employee’s Disability, this Agreement shall
terminate and Employee shall be entitled to (a) accrued and unpaid vacation
through the first date that a Disability is determined; and (b) all other
compensation and benefits that were vested through the first date that a
Disability has been determined.
 
(b)       Termination .  Both the Company and the Employee may terminate the
employment hereunder by delivery of written notice to the other party at least
thirty (30) days prior to termination date or with a shorter notice period if
agreed upon by the Parties provided, however, that in the event of a breach of
this Agreement by the Employee or an event which would constitute “Cause”, the
Company may immediately terminate this Agreement upon written notice with no
waiting period;.  Upon the effective date of termination under this Section 5.2,
Employee shall be entitled to (a) accrued and unpaid vacation through such
effective date; and (b) all other compensation and benefits that were vested
through such effective date.
 
(c)       Notice of Termination.  Any termination of the Employment by the
Company or the Employee shall be communicated by a notice in accordance with
Section 8.4 of this Agreement (the “Notice of Termination”).
 
(d)       Payment. The Employee shall not be entitled to severance payments upon
any termination provided in Section 5 herein. Except as otherwise provided in
this Agreement, any payments to which the Employee shall be entitled under this
Section 5, including, without limitation, any economic equivalent of any
benefit, shall be made as promptly as possible following the Date of
Termination, but in no event more than 30 days after the Date of
Termination.  If the amount of any payment due to the Employee cannot be finally
determined within 30 days after the Date of Termination, such amount shall be
reasonably estimated on a good faith basis by the Company and the estimated
amount shall be paid no later than thirty (30) days after such Date of
Termination.  As soon as practicable thereafter, the final determination of the
amount due shall be made and any adjustment requiring a payment to Employee
shall be made as promptly as practicable.  The payment of any amounts under this
Section 5 shall not affect Employee’s rights to receive any workers’
compensation benefits.
 
6.      EMPLOYEE’S REPRESENTATION. The Employee represents and warrants to the
Company that: (a) he is subject to no contractual, fiduciary or other obligation
which may affect the performance of his duties under this Agreement; (b) he has
terminated, in accordance with their terms, any contractual obligation which may
affect his performance under this Agreement; and (c) his employment with the
Company will not require him to use or disclose proprietary or confidential
information of any other person or entity.
 
 
 

--------------------------------------------------------------------------------

 
 
7.      NON-COMPETITION: NON-DISCLOSURE; INVENTIONS.
 
(e)      Trade Secrets. Employee acknowledges that his employment position with
the Company is one of trust and confidence. Employee further understands and
acknowledges that, during the course of Employee's employment with the Company,
Employee will be entrusted with access to certain confidential information,
specialized knowledge and trade secrets which belong to the Company, or its
subsidiaries, including, but not limited to, their methods of operation and
developing customer base, its manner of cultivating customer relations, its
practices and preferences, current and future market strategies, formulas,
patterns, patents, devices, secret inventions, processes, compilations of
information, records, and customer lists, all of which are regularly used in the
operation of their business and which Employee acknowledges have been acquired,
learned and developed by them only through the expenditure of substantial sums
of money, time and effort, which are not readily ascertainable, and which are
discoverable only with substantial effort, and which thus are the confidential
and the exclusive Property of the Company and its subsidiaries (hereinafter
“Trade Secrets”). Employee covenants and agrees to use his best efforts and
utmost diligence to protect those Trade Secrets from disclosure to third
parties.  Employee further acknowledges that, absent the protections afforded
the Company and its subsidiaries in Section 7, Employee would not be entrusted
with any of such Trade Secrets. Accordingly, Employee agrees and covenants
(which agreement and covenant shall survive the termination of this Agreement
regardless of the reason) as follows:
 
(i)      Employee will at no time take any action or make any statement that
will disparage or discredit the Company, any of its subsidiaries or their
products or services;
 
(ii)      During the period of Employee's employment with the Company and for 60
months immediately following the termination of such employment, Employee will
not disclose or reveal to any person, firm or corporation other than in
connection with the business of the Company and its subsidiaries or as may be
required by law, any Trade Secret used or useable by the Company or any of its
subsidiaries, divisions or Affiliates (collectively the “Companies”) in
connection with their respective businesses, known to Employee as a result of
his employment by the Company, or other relationship with the Companies, and
which is not otherwise publicly available. Employee further agrees that during
the term of this Agreement and at all times thereafter, he will keep
confidential and not disclose or reveal to any person, firm or corporation other
than in connection with the business of the Companies or as may be required by
applicable law, any information received by him during the course of her
employment with regard to the financial, business, or other affairs of the
Companies, their respective officers, directors, customers or suppliers which is
not publicly available;
 
 
 

--------------------------------------------------------------------------------

 

(iii)           Upon the termination of Employee's employment with the Company,
Employee will return to the Company all documents, customer lists, customer
information, product samples, presentation materials, drawing specifications,
equipment and other materials relating to the business of any of the Companies,
which Employee hereby acknowledges are the sole and exclusive property of the
Companies or any one of them.  Nothing in this Agreement shall prohibit Employee
from retaining, at all times any document relating to his personal entitlements
and obligations, his rolodex, his personal correspondence files; and any
additional personal property;
 
(iv)           During the term of the Agreement and, for a period of three (3)
months immediately following the termination of the Employee's employment with
the Company, Employee will not: compete, or participate as a shareholder,
director, officer, partner (limited or general), trustee, holder of a beneficial
interest, employee, agent of or representative in any business competing
directly with the Companies without the prior written consent of the Company,
which may be withheld in the Company’s sole discretion; provided, however, that
nothing contained herein shall be construed to limit or prevent the purchase or
beneficial ownership by Employee of less than five percent of any security
registered under Section 12 or 15 of the Securities Exchange Act of 1934;
 
(v)           During the term of the Agreement and, for a period of eighteen
(18) months immediately following the termination of the Employee's employment
with the Company, Employee will not:
 
(A)      solicit or accept competing business from any customer of any of the
Companies or any person or entity known by Employee to be or have been, during
the preceding 18 months, a customer or Prospective Customer of any of the
Companies without the prior written consent of the Company;
 
(B)      encourage, request or advise any such customer or Prospective Customer
of any of the Companies to withdraw or cancel any of their business from or with
any of the Companies; or
 
(vi)           Employee will not during the period of his employment with the
Company and, subject to the provisions hereof for a period of eighteen (18)
months immediately following the termination of Employee's employment with the
Company,
 
(A)      conspire with any person employed by any of the Companies with respect
to any of the matters covered by this Section 7;
 
(B)      encourage, induce or solicit any person employed by any of the
Companies to facilitate Employee's violation of the covenants contained in this
Section 7;
 
(C)      assist any entity to solicit the employment of any employee of any of
the Companies; or
 
(D)      employ or hire any employee of any of the Companies, or solicit or
induce any such person to join the Employee as a partner, investor, coventurer,
or otherwise encourage or induce them to terminate their employment with any of
the Companies.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)      Employee expressly acknowledges that all of the provisions of this
Section 7 of this Agreement have been bargained for and Employee's agreement
hereto is an integral part of the consideration to be rendered by the Employee
which justifies the rate and extent of the compensation provided for hereunder.
 
(g)     Employee acknowledges and agrees that a violation of any one of the
covenants contained in this Section 7 shall cause irreparable injury to the
Company, that the remedy at law for such a violation would be inadequate and
that the Company shall thus be entitled to temporary injunctive relief to
enforce that covenant until such time that a court of competent jurisdiction
either (a) grants or denies permanent injunctive relief or (b) awards other
equitable remedy(s) as it sees fit.
 
(h)     Successors.
 
(i)      Employee. This Agreement is personal to Employee and, without the prior
express written consent of the Company, shall not be assignable by Employee,
except that Employee’s rights to receive any compensation or benefits under this
Agreement may be transferred or disposed of pursuant to testamentary
disposition, intestate succession or a qualified domestic relations order or in
connection with a Disability.  This Agreement shall inure to the benefit of and
be enforceable by Employee’s estate, heirs, beneficiaries, and/or legal
representatives.
 
(ii)     The Company. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.
 
(i)      Inventions and Patents. The Company shall be entitled to the sole
benefit and exclusive ownership of any inventions or improvements in products,
processes, or other things that may be made or discovered by Employee while he
is in the service of the Company, and all patents for the same. During the Term,
Employee shall do all acts necessary or required by the Company to give effect
to this section and, following the Term, Employee shall do all acts reasonably
necessary or required by the Company to give effect to this section.  In all
cases, the Company shall pay all costs and fees associated with such acts by
Employee.
 
8.      MISCELLANEOUS.
 
(j)      Indemnification.  The Company and each of its subsidiaries shall, to
the maximum extent provided under applicable law, indemnify and hold Employee
harmless from and against any expenses, including reasonable attorney’s fees,
judgments, fines, settlements and other legally permissible amounts (“Losses”),
incurred in connection with any proceeding arising out of, or related to,
Employee’s employment by the Company, other than any such Losses incurred as a
result of Employee’s negligence or willful misconduct.  The Company shall, or
shall cause a subsidiary thereof to, advance to Employee any expenses, including
attorney’s fees and costs of settlement, incurred in defending any such
proceeding to the maximum extent permitted by applicable law.  Such costs and
expenses incurred by Employee in defense of any such proceeding shall be paid by
the Company or applicable subsidiary in advance of the final disposition of such
proceeding promptly upon receipt by the Company of (a) written request for
payment; (b) appropriate documentation evidencing the incurrence, amount and
nature of the costs and expenses for which payment is being sought; and (c) an
undertaking adequate under applicable law made by or on behalf of Employee to
repay the amounts so advanced if it shall ultimately be determined pursuant to
any non-appealable judgment or settlement that Employee is not entitled to be
indemnified by the Company or any subsidiary thereof.  The Company will provide
Employee with coverage under all director’s and officer’s liability insurance
policies which is has in effect during the Term, with no deductible to Employee.
 
 
 

--------------------------------------------------------------------------------

 

(k)     Applicable Law.  Except as may be otherwise provided herein, this
Agreement shall be governed by and construed in accordance with the laws of the
State of New York, applied without reference to principles of conflict of laws.
 
(l)      Amendments. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors or legal representatives.
 
(m)    Notices.  All notices and other communications hereunder shall be in
writing and shall be given by hand-delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
 
If to the Employee:


Mr. Qingtai Liu
Changda Road East,
Development District,
Changle County, Shandong, P.R.C.
 
If to the Company:


Shengtai Pharmaceutical, Inc.
Changda Road East,
Development District,
Changle County, Shandong, P.R.C.


Attn:  Mr. Qingtai Liu
Tel:    86-536-6295802


With a copy to (which shall not constitute notice):


Guzov Ofsink, LLC
600 Madison Avenue, 11th Floor
New York, New York 10022
Attn: Darren Ofsink
Tel: 212-371-8008

 
 

--------------------------------------------------------------------------------

 

Or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notices and communications shall be effective
when actually received by the addressee.


(n)      Withholding.  The Company may withhold from any amounts payable under
the Agreement, such federal, state and local income, unemployment, social
security and similar employment related taxes and similar employment related
withholdings as shall be required to be withheld pursuant to any applicable law
or regulation.
 
(o)      Severability.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and any such provision which is not valid or
enforceable in whole shall be enforced to the maximum extent permitted by law.
 
(p)      Captions.  The captions of this Agreement are not part of the
provisions and shall have no force or effect.
 
(q)      Entire Agreement.  This Agreement contains the entire agreement among
the parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.
 
(r)      Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement or the Employee’s
employment hereunder to the extent necessary to the intended preservation of
such rights and obligations.
 
(s)      Waiver. Either Party's failure to enforce any provision or provisions
of this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, or prevent that party thereafter from enforcing each
and every other provision of this Agreement.
 
(t)      Joint Efforts/Counterparts.   Preparation of this Agreement shall be
deemed to be the joint effort of the parties hereto and shall not be construed
more severely against any party.  This Agreement may be signed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
 
(u)      Representation by Counsel.   Each Party hereby represents that it has
had the opportunity to be represented by legal counsel of its choice in
connection with the negotiation and execution of this Agreement.
 
— Signature page follows —
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




EMPLOYEE:
 
SHENGTAI PHARMACEUITICAL, INC.
     
 
 
By:
/s/ Christopher Wenbing Wang
/s/Qingtai Liu
 
Christopher Wenbing Wang
Qingtai Liu
 
Chairman, Compensation Committee

 
 
 

--------------------------------------------------------------------------------

 